            Case 1:20-cv-00706-DAD-EPG Document 34 Filed 04/12/21 Page 1 of 4


   JEAN E. WILLIAMS
 1 Acting Assistant Attorney General
   DAVID W. GEHLERT
 2
   Trial Attorney
 3 U.S. Department of Justice
   Environment & Natural Resources Division
 4 999 18th Street
   South Terrace, Suite 370.
 5 Denver, CO 80202

 6 Telephone: (303) 844-1386
   Facsimile: (303) 844-1350
 7 David.gehlert@usdoj.gov

 8 Attorneys for the United States of America

 9

10                              IN THE UNITED STATES DISTRICT COURT

11                                  EASTERN DISTRICT OF CALIFORNIA

12

13   CENTER FOR BIOLOGICAL DIVERSITY;                       CASE NO. 1:20-cv-00706-DAD-EPG
     RESTORE THE DELTA; and PLANNING
14   AND CONSERVATION LEAGUE,                               UNOPPOSED REQUEST FOR
                                                            EXTENSION OF TIME TO
15                                  Plaintiffs,             RESPOND TO AMENDED
                                                            COMPLAINT AND TO STAY THIS
16   v.                                                     PROCEEDING
17   UNITED STATES BUREAU OF                                Judge:      Hon. Dale A. Drozd
     RECLAMATION, et al.,
18
                                    Defendants.
19

20

21           Federal Defendants respectfully request an extension of time to respond to the Amended

22 Complaint (ECF No. 25) up to and including June 11, 2021. Plaintiffs do not oppose this request.

23 Good cause exists for the requested continuance for the following reasons:

24
          (1) Under Fed. R. Civ. P. 15(a)(3), Federal Defendants’ response to the amended complaint is
25

26           presently due April 16, 2021.

27        (2) On April 5, 2021, Federal Defendants filed a motion to stay this case because the new

28           administration is presently reviewing its position in this case and the other two cases before

     1:20-cv-00706-DAD-EPG Request for Extension – Page 1
           Case 1:20-cv-00706-DAD-EPG Document 34 Filed 04/12/21 Page 2 of 4


            this Court which challenge the United States’ implementation of the Water Infrastructure
 1
            Improvements for the Nation Act (“WIIN Act”), Pub. L. No. 114-322, § 4011 (2016).1 ECF
 2

 3          No. 26. The purpose of the stay is to allow the new administration to evaluate this litigation.

 4          See ECF No. 26 at 1.
 5       (3) Federal Defendants’ request for an extension of time is intended to allow that evaluation to
 6
            be completed prior to Federal Defendants’ responding to the Amended Complaint.
 7
         (4) Plaintiffs initially opposed Federal Defendants’ request to stay this proceeding. See id.
 8
            However, subsequent discussions have enabled the parties to resolve their differences over
 9

10          the requested stay.

11       (5) Federal Defendants have agreed that while the case is stayed, Plaintiffs can continue to serve

12          the parties required to be joined by this Court’s Order Granting Motion to Compel. See ECF
13          No. 23. Accordingly, Plaintiffs no longer oppose Federal Defendants’ motion to stay.
14
         (6) Plaintiffs also do not oppose Federal Defendants having until June 11, 2021 to respond to the
15
            Amended Complaint.
16
         (7) Pursuant to Local Rule 144(b), Federal Defendants state that this is the first request for an
17

18          extension of time to respond to the Amended Complaint.

19           Therefore, Federal Defendants respectfully request that the Court enter an Order allowing

20 the Federal Defendants until June 11, 2021 to respond to the Amended Complaint, and staying this

21
     case until May 12, 2021, with the proviso that Plaintiffs may continue to serve Defendants during the
22
     stay. Plaintiffs do not oppose this request. A proposed Order granting this request is being filed
23
     contemporaneously.
24
                    /
25

26
     1
27         The other two cases are North Coast Rivers Alliance v. United States Department of the
   Interior, No. 1:16-cv-00307-DAD-SKO (hereinafter, “North Coast”) and Hoopa Valley Tribe v.
28 United States Bureau of Reclamation, 1:20−cv−01814−DAD-EPG (hereinafter, “Hoopa Valley”).

     1:20-cv-00706-DAD-EPG Request for Extension – Page 2
           Case 1:20-cv-00706-DAD-EPG Document 34 Filed 04/12/21 Page 3 of 4


                    Dated: April 7, 2021
 1

 2                                                  Respectfully submitted,
 3                                                  JEAN E. WILLIAMS
 4                                                  Acting Assistant Attorney General

 5                                                  /s/ David W. Gehlert
                                                    DAVID W. GEHLERT
 6                                                  Trial Attorney
                                                    U.S. Department of Justice
 7

 8                                                  Attorney for Defendants

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     1:20-cv-00706-DAD-EPG Request for Extension – Page 3
           Case 1:20-cv-00706-DAD-EPG Document 34 Filed 04/12/21 Page 4 of 4



 1                                       CERTIFICATE OF SERVICE
 2
            I hereby certify that on April 12, 2021, I electronically filed the foregoing REQUEST FOR
 3
     EXTENSION with the Clerk of Court using the ECF system, which will automatically send email
 4
     notification to the attorneys of record.
 5

 6
                                                /s/ David W. Gehlert
 7                                              DAVID W. GEHLERT

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     1:20-cv-00706-DAD-EPG Request for Extension – Page 4
